
	
		II
		111th CONGRESS
		1st Session
		S. 2212
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Dodd (for himself
			 and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain ice cream
		  makers.
	
	
		1.Certain ice cream
			 makers
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Ice cream makers with motors of at least 50 watts but not more
						than 60 watts each with a bowl capacity of 1.4 liters or more but not more than
						1.95 liters (provided for in subheading 8509.40.00)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
				(1)ice cream makers
			 with motors of at least 50 watts but not over 60 watts each with a bowl
			 capacity of 1.4 liters or more but not over 1.95 liters (provided for in
			 subheading 8509.40.00)
				
